Citation Nr: 1526146	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  12-22 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1960 to May 1962.  In July 2014, he testified before the undersigned Veterans Law Judge at the RO in Newark, New Jersey.  A transcript of the hearing is of record.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.

2.  Symptoms of bilateral hearing loss were not chronic in service, were not continuous since service, were not shown to a compensable degree within one year of service, and were not shown for many years after service.

3.  The currently-diagnosed bilateral hearing loss is not causally or etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1112, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. 

In this case, the Veteran has been diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases listed at 3.309(a)).    

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran contends, in essence, that his bilateral hearing loss is related to active service, specifically due to firing small arms and artillery shells as an infantryman during service.  First, the evidence of record demonstrates that the Veteran had currently-diagnosed bilateral hearing loss.  See June 2010 VA examination report; 38 C.F.R. § 3.385.  Therefore, a current diagnosis is shown and the first element is met.

Next, the Veteran experienced in-service acoustic trauma.  He is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  At the June 2010 VA examination, he reported in-service noise exposure from firing light and heavy weapons.  At the July 2014 Board hearing, he testified that he served as an infantryman and was exposed to acoustic trauma from weapons on the firing range.  

The DD Form 214 reflects that the Veteran served in an infantry unit.  His account of in-service noise exposure is credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  As such, his accounts are found to be sufficiently credible to support a finding of in-service noise exposure and the second element has been met.  

As the Veteran's current bilateral hearing loss disability is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  In this case, the weight of the evidence demonstrates that he did not experience chronic symptoms of bilateral hearing loss in service or continuous symptoms of bilateral hearing loss since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).  

First, regarding chronic symptoms in service, service treatment records are negative for complaints, treatment, findings, or diagnoses of bilateral hearing loss.  Prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  

A February 1962 service separation physical notes an abnormal clinical evaluation of the ears.  The notation indicated that the Veteran had "injection right tympanic membrane."  Audiometric testing conducted at the February 1962 service separation physical reflects the following converted auditory thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
Not tested
20
LEFT
15
5
0
Not tested
5

The February 1962 physical findings indicate audiometric measures for both ears within the "normal" hearing range.  See Hensley, 5 Vet. App. at 157 (holding that audiometric decibel thresholds 20 decibels or less were within the normal range).  

Although the Veteran testified that he noticed hearing problems during service, he acknowledged that he did not complain to anyone or receive any treatment.  Therefore, the in-service contemporaneous medical evidence does not show hearing loss.

Next, as the Veteran's current bilateral hearing loss is a chronic disability under 38 C.F.R. § 3.309(a), the Board will consider whether continuity of symptomatology has been shown under the continuity provision of 38 C.F.R.	 § 3.303(b).  To this end, post-service evidence does not reflect bilateral hearing loss symptomatology for many years after service separation.  

The June 2010 VA examination report notes severe high frequency hearing loss in the right ear and moderately severe high frequency hearing loss in the left ear.  At the July 2014 Board hearing, the Veteran testified that he had not received treatment or been prescribed hearing aids for his bilateral hearing loss.  The first recorded symptomatology related to bilateral hearing loss is found in June 2010, approximately 48 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.      

In addition to the absence of documented post-service symptomatology related to bilateral hearing loss for many years, the evidence includes the Veteran's and his spouse's statements and sworn testimony asserting continuity of symptoms.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  To that end, he testified that he gradually noticed his hearing was diminished.  In a September 2013 written statement, his spouse reported that he complained of ringing in the ears during service and that his hearing was increasingly affected. 

However, as noted above, the February 1962 service discharge physical findings indicate audiometric measures for both ears within the "normal" hearing range.  The Veteran denied any problems with his ears on an associated report of medical history.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).   

Next, while not dispositive, the post-service evidence does not reflect complaints or treatment related to bilateral hearing loss for more than four decades following active service.  The Board emphasizes the multi-year gap between discharge from active duty service in May 1962 to the first notation of bilateral hearing loss (2010).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

Additionally, he has not specifically claimed to have noticed the onset of diminished hearing acuity since service separation.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence).  For these reasons, the Board finds that the weight of lay and medical evidence is against a finding of continuity of symptomatology between his current claim and service.

In addition, as noted above, the first notation of diminished hearing acuity was in June 2010, approximately 48 years following service separation in May 1962.  Therefore, bilateral hearing loss was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.  

Nonetheless, as bilateral hearing loss is currently shown and the evidence reflects in-service acoustic trauma, the next question is whether there is a causal relationship (nexus) between the current complaints and the in-service noise exposure.  In this case, the weight of the competent evidence does not attribute the bilateral hearing loss to active duty.  

In June 2010, the Veteran underwent a VA audiological examination at which audiological testing confirmed a current diagnosis of bilateral hearing loss.  An addendum medical opinion was obtained in June 2012.  The examiner reviewed the claims file, including service treatment records.  The examiner noted the Veteran had in-service noise exposure.  He denied occupational or recreational noise exposure, family and otological pathology history, and head or ear trauma.  The examiner ultimately opined that the Veteran's current hearing loss was less likely as not related to the in-service acoustic trauma.  

The Veteran underwent another audiology examination in October 2013.  The same audiologist who performed the June 2010 VA examination (and provided the June 2012 addendum medical opinion) again opined that the current hearing loss was not caused by or a result of the Veteran's service, including noise exposure.  In rendering the negative nexus opinion, the VA examiner relied, at least in part, on the finding that there was no evidence that the Veteran sustained a noise injury.  However, as an infantryman, in-service noise exposure is acknowledged and the VA examiner relied on an inaccurate fact.  

Pursuant to the November 2014 Board remand instructions, an additional VA medical opinion was obtained in January 2015.  The same audiologist who performed the June 2010 and October 2013 VA examinations (and provided the June 2012 addendum medical opinion) again opined that the current hearing loss was not caused by or a result of the Veteran's service, including noise exposure, based on the fact that there was no significant change in hearing threshold levels between the March 1960 service enlistment physical and February 1962 service separation physical.  

The VA examiner noted that the Veteran entered service with normal hearing sensitivity in both ears and he separated service with normal hearing sensitivity in both ears.  The VA examiner opined that there was no objective evidence that the Veteran suffered hearing loss due to active service and no record of complaint or treatment for bilateral hearing loss in the service treatment records.

The VA examiner noted that there was insufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  The VA examiner opined that, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  The VA examiner based this opinion on an Institute of Medicine panel (2006) that stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure and concluded that, based on a current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  

The Board finds that the January 2015 VA medical opinion was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran (in connection with the VA examinations in June 2010 and October 2013), and conducted a physician evaluation (in June 2010 and October 2013).  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  

The VA examination opinion addressed the Veteran's assertions of a relationship between his hearing loss and service, the service treatment records that showed no hearing loss or diminished hearing acuity in service, the lack of complaints of hearing loss during service, and the lack of shift in puretone thresholds during service.  The examination opinion contained reasons and bases supporting the examiner's opinion that the Veteran's bilateral hearing was not causally related to his active service.  Further, there is no contradicting medical evidence of record.  As such, the Board finds the January 2015 VA examination opinion highly probative.    

Next, the Board has weighed the Veteran's lay statements as to nexus and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the January 2015 VA examination report.  

Moreover, while the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses (e.g. that he appreciated diminished hearing acuity), bilateral hearing loss, as defined by VA regulations, is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  

As noted above, the February 1962 service separation physical notes an abnormal clinical evaluation of the ears and indicated that the "injection right tympanic membrane."  The Veteran testified that, when he was examined upon service separation in February 1962, he was told by the examining medical health professional that, because of the in-service noise exposure, the examiner would "write [him] up for this because [the Veteran is going to] have problems with this in the future."

While the Veteran is competent to report what was told to him by a medical health professional, as a lay person, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the current bilateral hearing loss.  Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The January 2015 VA examiner noted that the term "injection" is usually used to describe the color appearance of the eardrum such as that it may have looked red and opined that, without further explanation or detailing by the examining medical personnel there is no particular significant that can be attached to that notation.  The Board finds the Veteran's contention that the notation on the February 1962 service separation physical represents an acknowledgement of bilateral hearing loss to be outweighed by the other evidence of record, specifically the January 2015 VA examination report.

Finally, the Veteran submitted an article entitled "Services step up hearing surveillance" that details the expanded use of hearing tests to identify and lower the incidence of permanent hearing loss tied to active service.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The article submitted by the Veteran does not suggest a relationship between his current bilateral hearing loss and active service.  As such, the Board accords the article lesser probative weight, and finds it is outweighed by more specific medical opinion evidence pertaining to this Veteran, discussed above.    

For the reasons stated above, the Board finds that the weight of the evidence is against a finding of nexus between the current claim and service.  Therefore, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and there is no doubt to be otherwise resolved.  As such, the appeal is denied. 

Finally, VA satisfied its duty to notify and assist the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided notice in January 2010, prior to the initial adjudication of the claim in June 2010.  He was notified of the evidence not of record that was necessary to substantiate the claim, VA and his respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.     

VA satisfied its duty to assist the Veteran in the development of the claim.  First, the information and evidence that have been associated with the claims file include service treatment records, VA examination reports, a copy of the July 2014 Board hearing transcript, an article submitted by the Veteran, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  Specifically, the Veteran was provided with VA examinations (the reports of which has been associated with the claims file) in June 2010, October 2013, and January 2015.  The January 2015 examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to this claim.  The VA examiner personally interviewed and examined the Veteran (in June 2010 and October 2013), including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board remanded the appeal for further development in November 2014.  An additional VA medical opinion was obtained in January 2015 that, as discussed above, the Board finds was thorough and adequate and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In sum, VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  
   

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


